Citation Nr: 0724017	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disability.

2.  Entitlement to service connection for migraines to 
include as secondary to a service-connected TMJ disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of burn scars to the third, fourth and fifth digits 
of the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1981 to June 
1982.

This issue of a TMJ disability comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the RO in St. Paul, Minnesota, which, in 
pertinent part, denied service connection.  The issues of 
service connection for migraines and an increased rating for 
burn scars come from a December 2003 rating decision.

Some clarification of the issue of service connection for a 
TMJ disability is required.  Following the October 2002 
rating decision, the veteran submitted a December 2002 
statement outlining her current disabilities, stating that 
these were the reasons that she sought an increase in her 
service connected compensation.  The RO interpreted this 
statement as a new claim for service connection for a TMJ 
disability, and began processing the claim under the rules 
governing petitions to reopen.  The Board believes this to 
have been an error.  The December 2002 statement should have 
been seen as a Notice of Disagreement to the October 2002 
rating decision.  The veteran has since properly perfected 
her appeal following the issuance of the April 2004 Statement 
of the Case.  The Board concludes that the issue is properly 
characterized as service connection, not as a petition to 
reopen.  As the characterization alleviates the burden of 
submitting new and material evidence and allows a decision on 
the merits, the Board further concludes that there is no 
prejudice to the veteran in proceeding.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board also notes that the veteran brought claims for 
service connection for PTSD and bipolar disorder that were 
denied in the December 2003 rating decision mentioned above.  
The veteran initiated an appeal of all the issues in the 
December 2003 rating decision; however, in her January 2005 
Form 9, she specified that she did not wish to pursue the 
PTSD and bipolar issues on appeal to the Board.  She 
subsequently submitted a July 2005 Form 9 indicating her 
intent to appeal both PTSD and bipolar issues to the Board.  
The RO notified the veteran that her Form 9 as to these 
issues was untimely in August 2005.  Thereafter, she did not 
respond.  Notably, in her May 2007 informal hearing 
presentation, she did not raise the matter of service 
connection for psychiatric problems.  The issues of PTSD and 
bipolar disorder have not been certified to the Board.  The 
Board will not address them further.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a TMJ 
disability.

2.  Any TMJ disability is not related to a disease or injury 
in service.


CONCLUSION OF LAW

A TMJ disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Two letters dated in September 2002 and March 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
September 2002 letter informed the veteran of the elements of 
service connection required to substantiate the claim.  The 
March 2003 letter informed the veteran of the evidence that 
VA would seek to provide and what she was expected to 
provide.  Although the March 2003 letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice as of March 2003, she was provided nine 
months to respond with additional argument and evidence and 
the claim was readjudicated in December 2003.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The September 2002 and March 
2003 letters informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is her own lay 
statements and because the veteran's private dentist 
indicated that she had no diagnosed TMJ disability.  The 
veteran did have dental surgery, but there is no indication 
of any TMJ involvement, treatment or complications.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  This is discussed further 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that she has a TMJ disability that is a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran argues that she has a TMJ disability because she 
experiences pain, clicking and popping when moving her jaw.  
The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran indicated during development of this claim that 
her TMJ disability had been treated by her dentist, H.A.  
When the RO requested records regarding the TMJ disability, 
H.A. responded with a September 2003 letter indicating that 
he had not treated a TMJ disability.  Specifically, he 
stated, "We have not done any TMJ diagnosis at our office.  
We have seen [the veteran] for routine operative dentistry.  
She may have seen someone else but we did not see her for any 
TMJ problems."  

Pain alone, without a diagnosed or identifiable underlying 
malady or disability, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In light of the fact that the veteran does not have a 
diagnosis of a TMJ disability, the Board finds that the 
veteran does not have a current disability for which service 
connection may be granted.  

The Board has also reviewed the veteran's service medical 
records.  The Board notes that the veteran did have her left 
lower wisdom tooth extracted in May 1982.  There is, however, 
no indication of TMJ involvement and no complaint, treatment 
or diagnosis of a TMJ disability during service.  The veteran 
has alleged that her TMJ disability was caused by the 
extraction as she subsequently developed dry socket.  The 
Board finds that her allegations are insufficient to overcome 
the lack of any reference to the TMJ in her service medical 
records.  The Board finds that there is no evidence of a TMJ 
disability incurred or aggravated by service in her service 
medical records. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a TMJ disability is 
denied.


REMAND

The issues of service connection for migraines and an 
increased rating for burn scars of the right hand must be 
remanded.

It is necessary to remand the migraine claim to ensure full 
and complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The two letters sent to the veteran in September 2002 and 
March 2003 concerned the veteran's claims for service 
connection, other than migraines, and her claim for an 
increased rating.  Since the evidence needed to substantiate 
the veteran's migraine claim differs significantly than that 
needed to show entitlement to the other claims for service 
connection, particularly in light of the fact that the 
migraine claim is the only secondary service connection 
claim, the Board is constrained to remand the issue for 
compliance with the notice provisions contained in this law 
and to ensure the veteran has had full due process of law.

On the claim for an increased rating, the Board observes that 
the veteran was last afforded a VA examination for 
compensation purposes in March 2003.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  The Board notes that 
the March 2003 VA examination evaluated only the effects of 
the burn scars on the nerve function of the right hand.  
Despite the RO's specific request, no evaluation was done 
regarding the scar ratings criteria, orthopedic function or 
the DeLuca criteria.  

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through 2002.  To correctly 
assess the veteran's current disability, all records of 
treatment from 2002 to the present must be considered.  
Therefore, those records must be obtained for the file.

Accordingly, the claim is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the service 
connection for migraines claim.  The 
notice should also inform the veteran that 
she should provide VA with copies of any 
evidence relevant to these claims that she 
has in her possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
The notice must provide the requirements 
for direct and secondary service 
connection.

2.  Obtain the veteran's VA medical 
records for treatment concerning the right 
hand from 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of her right hand 
disabilities.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected burn scar 
disabilities with a full description of 
the effect of the disabilities upon her 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

To the extent possible, the examiner 
should differentiate between 
symptomatology caused by the veteran's 
service connected burn scars and her non 
service connected carpal tunnel syndrome 
and degenerative joint disease.  If such a 
determination is not possible, the 
examiner should so state.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


